COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF A. G. AND K. G.,            §               No. 08-21-00162-CV
  CHILDREN,
                                                 §                  Appeal from the
                        Appellant.
                                                 §                 65th District Court

                                                 §              of El Paso County, Texas

                                                 §               (TC# 2020DCM4548)

                                             §
                                           ORDER

       The Court GRANTS Muriel Montrose’s request for an extension of time within which to

file the Reporter’s Record until October 11, 2021.             NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Muriel Montrose, Official Court Reporter for the 65th

Associate Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same

to this Court on or before October 11, 2021.

       IT IS SO ORDERED this 30th day of September, 2021.

                                               PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment